 Case
   Case
      1:21-mj-00598-JRC
         3:21-mj-05101-DWC-BHS
                         DocumentDocument
                                  10 Filed 6-2
                                           05/20/21
                                               Filed 05/24/21
                                                     Page 1 of 2Page
                                                                 PageID
                                                                     1 of #:
                                                                          2 35
                                                          U.S. Department of Justice

                                                          United States Attorney
                                                          Western District of Washington
                                                 Seattle Office:                Tacoma Office:
                                                 700 Stewart Street, Ste 5220   1201 Pacific Ave., Ste 700
                                                 Seattle WA, 98101-1271         Tacoma, WA 98402-4305
                                                 Tel: (206) 553-7970            Tel: (253) 428-3800
                                                 Fax: (206) 553-0582            Fax: (253) 428-3826
                                                 www.usdoj.gov/usao/waw


                                                          May 20, 2021


 The Honorable Ramon Reyes, Jr.
 United States Magistrate Judge
 Eastern District of New York
 225 Cadman Plaza East
 Brooklyn, New York 11201

              Re:    United States v. Abidemi Rufai a/k/a Sandy Tang
                     Criminal Docket No. 21-MJ-00598 (JRC)

Dear Judge Reyes :

       I understand that the Court has scheduled a second detention hearing in this matter
for May 21, 2021, and that the defendant intends to proffer a new surety (“the Surety”) at
the hearing. I write to provide you with additional information in advance of the hearing.

       First, the FBI has conducted research into the Surety and has learned information
indicating that the Surety is not an appropriate person to perform that role. In 2015, the
Surety’s bank (Bank of America) issued a report naming the Surety as a suspect in an
investigation into an email impersonation scheme.

        According to the bank’s report, a person purporting to be a donor deposited
$134,000 into the bank account of a legitimate nonprofit. The “donor” (who was never
identified) then contacted the non-profit and stated that that some of the deposited funds
were intended for a different recipient. The donor asked the non-profit to wire the excess
funds to three different accounts, one of which was a Bank of America account in the
Surety’s name. The report indicates that the Surety then made cash withdrawals of the
proceeds at two different B of A locations. The Surety did not respond to inquiries from
Bank of America.

       Second, FBI’s research was unable to confirm that the Surety owns the listed real
property. Mortgage and deed records for the property indicate that it was last purchased
by an individual with the initials L.S.G. on November 7, 2014. The FBI could not locate
  Case
    Case
       1:21-mj-00598-JRC
          3:21-mj-05101-DWC-BHS
                          DocumentDocument
                                   10 Filed 6-2
                                            05/20/21
                                                Filed 05/24/21
                                                      Page 2 of 2Page
                                                                  PageID
                                                                      2 of #:
                                                                           2 36




records showing that the Surety has an interest in the property. The Surety has also
submitted records showing that she has $335 in Robinhood investment account, and
$1,838 in a checking account. Neither submission suggests the Surety is in a position to
secure a $300,000 bond.

       Finally, I learned today that on May 16, 2021, the Department of Homeland
Security issued an immigration detainer against Mr. Rufai. I have provided a copy of the
detainer to the Assistant United States Attorney.

       For these reasons and those stated in our letter of May 18, 2021, we submit that
the defendant presents an extreme risk of non-appearance that cannot be addressed. We
respectfully request that the Court order him detained pending his transfer to this district,
at which point his status may be reconsidered.


                                                  Respectfully submitted,

                                                  TESSA M. GORMAN
                                                  Acting United States Attorney

                                              By: Seth Wilkinson
                                                  Cindy Chang
                                                  Assistant United States Attorneys




                                              2
